UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 21202 John Hancock Preferred Income Fund II (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: July 31 Date of reporting period: April 30, 2012 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Preferred Income Fund II As of 4-30-12 (Unaudited) Shares Value Preferred Securities 142.8% (a) (95.2% of Total Investments) (Cost $639,475,918) Consumer Discretionary 0.6% Media 0.6% Comcast Corp., 6.625% (Z) 108,500 2,728,775 Consumer Staples 3.2% Food & Staples Retailing 3.2% Ocean Spray Cranberries, Inc., Series A, 6.250% (S) 160,000 14,330,000 Energy 8.1% Oil, Gas & Consumable Fuels 8.1% Apache Corp., Series D, 6.000% 159,000 8,446,080 Nexen, Inc., 7.350% (Z) 1,101,100 27,901,874 Financials 82.9% Capital Markets 10.6% Credit Suisse Guernsey, 7.900% (L)(Z) 322,000 8,452,500 Lehman Brothers Holdings Capital Trust III, Series K, 6.375% (I) 177,000 17,700 Lehman Brothers Holdings Capital Trust V, Series M, 6.000% (I) 46,600 75 Lehman Brothers Holdings, Inc., Depositary Shares, Series C, 5.940% (I) 145,200 1,452 Morgan Stanley Capital Trust III, 6.250% (Z) 294,000 7,188,300 Morgan Stanley Capital Trust IV, 6.250% (Z) 170,000 4,156,500 Morgan Stanley Capital Trust V, 5.750% (Z) 355,000 8,527,100 Morgan Stanley Capital Trust VI, 6.600% 9,600 234,624 Morgan Stanley Capital Trust VII, 6.600% 52,400 1,283,800 The Goldman Sachs Group, Inc., 6.125% (L)(Z) 655,200 16,386,552 The Goldman Sachs Group, Inc., Series B, 6.200% 68,500 1,717,295 Commercial Banks 18.1% Barclays Bank PLC, Series 3, 7.100% (L)(Z) 375,000 9,277,500 Barclays Bank PLC, Series 5, 8.125% (Z) 330,000 8,428,200 HSBC USA, Inc., 6.500% 50,000 1,250,500 PNC Financial Services Group, Inc. (6.125% to 05/01/2022, then 3 month LIBOR + 4.067%) (Q) 145,000 3,668,500 Royal Bank of Scotland Group PLC, Series L, 5.750% (Z) 480,000 9,072,000 Santander Finance Preferred SA Unipersonal, Series 10, 10.500% (Z) 329,000 8,606,640 Santander Holdings USA, Inc., Series C, 7.300% 166,800 4,170,000 U.S. Bancorp (6.000% to 04/15/2017, then 3 month LIBOR + 4.861%) 200,000 5,160,000 U.S. Bancorp (6.500% to 01/15/2022, then 3 month LIBOR + 4.468%) (L)(Z) 570,000 15,424,200 Wells Fargo & Company, 8.000% (L)(Z) 560,000 16,542,400 Consumer Finance 4.3% HSBC Finance Corp., Depositary Shares, Series B, 6.360% (Z) 488,000 12,058,480 SLM Corp., 6.000% (Z) 198,000 4,282,740 SLM Corp., Series A, 6.970% (Z) 64,000 2,878,720 Diversified Financial Services 24.8% Citigroup Capital VIII, 6.950% (L)(Z) 660,000 16,414,200 1 John Hancock Preferred Income Fund II As of 4-30-12 (Unaudited) Shares Value Financials (continued) Citigroup Capital XIII (7.875% to 10/30/2015, then 3 month LIBOR + 6.370%) 19,000 $505,970 Corporate Backed Trust Certificates, Series HSBC, 6.250% (L)(Z) 45,400 1,141,810 Deutsche Bank Capital Funding Trust X, 7.350% 155,722 3,917,966 Deutsche Bank Contingent Capital Trust II, 6.550% (Z) 167,500 4,076,950 Deutsche Bank Contingent Capital Trust III, 7.600% (L)(Z) 392,500 10,091,175 Fleet Capital Trust VIII, 7.200% 320,000 7,984,000 General Electric Capital Corp., 6.000% 35,000 883,050 General Electric Capital Corp., 6.050% 32,000 817,280 General Electric Capital Corp., 6.100% 18,000 463,320 ING Groep NV, 7.050% (L)(Z) 775,700 18,058,296 JPMorgan Chase Capital XXIX, 6.700% (L)(Z) 757,500 19,664,700 Merrill Lynch Preferred Capital Trust III, 7.000% 358,000 8,856,920 Merrill Lynch Preferred Capital Trust IV, 7.120% 190,000 4,729,100 Merrill Lynch Preferred Capital Trust V, 7.280% 270,000 6,687,900 RBS Capital Funding Trust V, 5.900% 398,000 5,655,580 RBS Capital Funding Trust VII, 6.080% 145,000 2,066,250 Insurance 12.6% Aegon NV, 6.375% (L)(Z) 402,000 9,487,200 Aegon NV, 6.500% 75,000 1,758,750 American Financial Group, Inc., 7.000% (Z) 274,000 7,124,000 MetLife, Inc., Series B, 6.500% (L)(Z) 792,000 20,037,600 Phoenix Companies, Inc., 7.450% 229,050 5,167,368 PLC Capital Trust IV, 7.250% (Z) 390,500 9,887,460 Prudential PLC, 6.500% (Z) 103,000 2,613,110 RenaissanceRe Holdings Ltd., Series C, 6.080% (Z) 32,500 815,425 Real Estate Investment Trusts 12.5% Duke Realty Corp., Depositary Shares, Series J, 6.625% (Z) 449,400 11,279,940 Duke Realty Corp., Depositary Shares, Series K, 6.500% (Z) 110,000 2,752,200 Duke Realty Corp., Depositary Shares, Series L, 6.600% (Z) 109,840 2,762,476 Kimco Realty Corp., 6.000% 680,000 17,020,400 Public Storage, Inc., 5.750% 300,000 7,608,000 Public Storage, Inc., 6.350% 163,000 4,456,420 Public Storage, Inc., Depositary Shares, Series Q, 6.500% 135,800 3,737,216 Public Storage, Inc., Depositary Shares, Series X, 6.450% (Z) 35,000 883,750 Public Storage, Inc., Series P, 6.500% 56,000 1,513,120 Wachovia Preferred Funding Corp., Series A, 7.250% (Z) 170,000 4,506,700 Thrifts & Mortgage Finance 0.0% Federal National Mortgage Association, Series S, 8.250% (I) 75,000 92,250 Telecommunication Services 11.9% Diversified Telecommunication Services 4.3% Qwest Corp., 7.000% 42,500 1,083,325 Qwest Corp., 7.375% (Z) 530,000 13,822,400 Qwest Corp., 7.500% 167,200 4,382,312 Wireless Telecommunication Services 7.6% Telephone & Data Systems, Inc., 6.625% (Z) 161,300 4,079,277 Telephone & Data Systems, Inc., 6.875% 85,000 2,292,450 Telephone & Data Systems, Inc., 7.000% (Z) 283,000 7,652,320 United States Cellular Corp., 6.950% (L)(Z) 772,500 20,355,375 2 John Hancock Preferred Income Fund II As of 4-30-12 (Unaudited) Shares Value Utilities 36.1% Electric Utilities 20.7% Duquesne Light Company, 6.500% (Z) 98,450 4,885,581 Entergy Arkansas, Inc., 5.750% 66,400 1,782,840 Entergy Louisiana LLC, 5.875% 186,750 5,081,468 Entergy Louisiana LLC, 6.000% 185,000 5,124,500 Entergy Mississippi, Inc., 6.000% 182,025 5,009,328 Entergy Mississippi, Inc., 6.200% 97,500 2,712,450 Entergy Texas, Inc., 7.875% 37,400 1,060,290 FPC Capital I, Series A, 7.100% (Z) 368,000 9,435,520 FPL Group Capital Trust I, 5.875% (L)(Z) 267,800 6,911,917 Gulf Power Co., 5.750% 138,800 3,950,248 HECO Capital Trust III, 6.500% (Z) 187,750 4,795,135 NextEra Energy Capital Holdings, Inc., 5.700% 626,000 16,150,737 NSTAR Electric Company, 4.780% (Z) 15,143 1,522,818 PPL Corp., 9.500% (Z) 305,600 16,315,984 PPL Electric Utilities Corp., Depositary Shares, 6.250% 54,000 1,348,380 Southern California Edison Company, Series C, 6.000% (Z) 75,000 7,497,660 Multi-Utilities 15.4% Baltimore Gas & Electric Company, Series 1995, 6.990% (Z) 39,870 4,063,004 BGE Capital Trust II, 6.200% (L)(Z) 488,000 12,282,960 DTE Energy Company, 6.500% 220,000 6,058,800 Interstate Power & Light Company, Series B, 8.375% (L)(Z) 699,350 20,232,196 SCANA Corp., 7.700% (Z) 538,900 15,116,145 Xcel Energy, Inc., 7.600% (L)(Z) 448,000 11,603,200 Maturity Par value Rate (%) date Value Capital Preferred Securities 3.1% (b) (2.0% of Total Investments) (Cost $14,688,460) Utilities 3.1% Multi-Utilities 3.1% Dominion Resources Capital Trust I (L)(Z) 7.830 12-1-27 $8,450,000 8,663,996 Dominion Resources Capital Trust III (L)(Z) 8.400 1-15-31 5,000,000 5,199,970 Shares Value Common Stocks 0.1% (0.1% of Total Investments) (Cost $627,382) Utilities 0.1% Electric Utilities 0.1% Entergy Corp. 10,000 655,600 Maturity Par value Rate (%) date Value Corporate Bonds 3.8% (2.6% of Total Investments) (Cost $18,544,326) Energy 2.0% Oil, Gas & Consumable Fuels 2.0% Southern Union Company (L)(P)(Z) 3.483 11-1-66 $10,550,000 8,901,563 3 John Hancock Preferred Income Fund II As of 4-30-12 (Unaudited) Maturity Rate (%) date Par value Value Utilities 1.8% Electric Utilities 1.8% Southern California Edison Company (6.250% to 02/01/2022, then 3 month LIBOR + 4.199%) (Q) 6.250 2-1-22 $8,000,000 8,348,960 Par value Value Short-Term Investments 0.1% (0.1% of Total Investments) (Cost $513,000) Repurchase Agreement 0.1% Repurchase Agreement with State Street Corp. dated 4-30- 12 at 0.010% to be repurchased at $513,000 on 5-1-12, collateralized by $520,000 Federal National Mortgage Association, 2.700% due 3-28-22 (valued at $524,550, including interest). 513,000 513,000 Total investments (Cost $673,849,086)† 149.9% Other assets and liabilities, net (49.9%) Total net assets 100.0% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. LIBOR London Interbank Offered Rate (a) Includes preferred stocks and hybrid securities with characteristics of both equity and debt that pay dividends on a periodic basis. (b) Includes hybrid securities with characteristics of both equity and debt that trade with, and pay, interest income. (I) Non-income producing security. (L) All or a portion of this security is a Lent Security as of 4-30-12, and is part of segregated collateral pursuant to the Committed Facility Agreement. Total value of Lent Securities at 4-30-12 was $188,112,826. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (Q) Perpetual bonds have no stated maturity date. Date shown is next call date. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such a security may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (Z) All or a portion of this security is segregated as collateral pursuant to the Committed Facility Agreement. Total collateral value at 4-30-12 was $375,536,385. † At 4-30-12, the aggregate cost of investment securities for federal income tax purposes was $674,108,368. Net unrealized appreciation aggregated $2,493,700, of which $32,015,060 related to appreciated investment securities and $29,521,360 related to depreciated investment securities. The Fund had the following country concentration as a percentage of total investments on 4-30-12: United States 85.8% United Kingdom 4.4% Netherlands 4.3% Canada 4.1% Switzerland 1.3% Bermuda 0.1% 4 John Hancock Preferred Income Fund II Notes to Schedule of Investments (Unaudited) Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. In order to value the securities, the Fund uses the following valuation techniques. Equity securities held by the Fund are valued at the last sale price or official closing price on the principal securities exchange on which they trade. In the event there were no sales during the day or closing prices are not available, then securities are valued using the last quoted bid or evaluated price. Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, taking into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Swaps are marked-to-market daily based upon values from third party vendors or broker quotations. Foreign securities and currencies are valued in U.S. dollars, based on foreign currency exchange rates supplied by an independent pricing service. Certain securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Certain short-term securities are valued at amortized cost. Other portfolio securities and assets, where market quotations are not readily available, are valued at fair value, as determined in good faith by the Fund’s Pricing Committee, following procedures established by the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. Significant market events that affect the values of non-U.S. securities may occur between the time when the valuation of the securities is generally determined and the close of the NYSE. During significant market events, these securities will be valued at fair value, as determined in good faith, following procedures established by the Board of Trustees. The Fund may use a fair valuation model to value non-U.S. securities in order to adjust for events which may occur between the close of foreign exchanges and the close of the NYSE. The Fund uses a three-tier hierarchy to prioritize the pricing assumptions, referred to as inputs, used in valuation techniques to measure fair value. Level 1 includes securities valued using quoted prices in active markets for identical securities. Level 2 includes securities valued using significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these inputs are received from independent pricing vendors and brokers and are based on an evaluation of the inputs described. Level 3 includes securities valued using significant unobservable inputs when market prices are not readily available or reliable, including the Fund’s own assumptions in determining the fair value of investments. Factors used in determining value may include market or issuer specific events, changes in interest rates and credit quality. The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. Changes in valuation techniques may result in transfers into or out of an assigned level within the disclosure hierarchy. 5 The following is a summary of the values by input classification of the Fund’s investments as of April 30, 2012, by major security category or type: Level 2 Level 3 Total Market Significant Significant Value at Level 1 Quoted Observable Unobservable 04/30/12 Price Inputs Inputs Preferred Securities Consumer Discretionary $2,728,775 — — Consumer Staples — $14,330,000 — Energy 36,347,954 — — Financials 369,124,478 5,179,152 — Telecommunication Services 52,584,134 1,083,325 — Utilities 122,762,561 40,178,600 — Capital Preferred Securities Utilities — 13,863,966 — Common Stocks Utilities 655,600 — — Corporate Bonds Energy — 8,901,563 — Utilities — 8,348,960 — Short-Term Investments — 513,000 — Total investments in Securities — Other Financial Instruments Interest Rate Swaps — — Repurchase agreements. The Fund may enter into repurchase agreements. When the Fund enters into a repurchase agreement, it receives collateral which is held in a segregated account by the Fund’s custodian. The collateral amount is marked-to-market and monitored on a daily basis to ensure that the collateral held is in an amount not less than the principal amount of the repurchase agreement plus any accrued interest. In the event of a default by the counterparty, realization of the collateral proceeds could be delayed, during which time the collateral value may decline. Real estate investment trusts. The Fund may invest in real estate investment trusts (REITs) and, as a result, will estimate the components of distributions from these securities. Such estimates are revised when actual components of distributions are known. Distributions from REITs received in excess of income may be recorded as a reduction of cost of investments and/or as a realized gain. Interest rate swaps. Interest rate swaps represent an agreement between a Fund and counterparty to exchange cash flows based on the difference between two interest rates applied to a notional amount. The payment flows are usually netted against each other, with the difference being paid by one party to the other. The Fund settles accrued net interest receivable or payable under the swap contracts at specified, future intervals. Upfront payments made/received by the Fund are amortized/accreted for financial reporting purposes. Swaps are marked-to-market daily and the change in value is recorded as unrealized appreciation/depreciation of swap contracts. A termination payment by the counterparty or the Fund is recorded as realized gain or loss, as well as the net periodic payments received or paid by the Fund. 6 During the period ended April 30, 2012, the Fund used interest rate swaps to manage anticipated interest rate changes. The following table summarizes the interest rate swap contracts held as of April 30, 2012. USD PAYMENTS NOTIONAL PAYMENTS RECEIVED BY MATURITY MARKET COUNTERPARTY AMOUNT MADE BY FUND FUND DATE VALUE Morgan Stanley Capital Services $56,000,000 Fixed 1.4625% 3 Month LIBOR (a) Aug 2016 ($1,257,418) (a) At 4-30-12, the 3 Month LIBOR rate was 0.4659%. Interest rate swap positions at April 30, 2012 were entered into on August 5, 2011. No other interest rate swap activity occurred during the period ended April 30, 2012. Fair value of derivative instruments by risk category The table below summarizes the fair value of derivatives held by the Fund at April 30, 2012 by risk category: FINANCIAL ASSET LIABILITY RISK INSTRUMENTS DERIVATIVE DERIVATIVES LOCATION FAIR VALUE FAIR VALUE Interest rate Interest rate swaps — $1,257,418 contracts For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. 7 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Preferred Income Fund II By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: June 26, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: June 26, 2012 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: June 26, 2012
